Citation Nr: 1710632	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  09-45 125	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic heart disease. 

2.  Entitlement to service connection for a dental condition.

3.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1976 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2014, August 2014, and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

The Board remanded this issue for further evidentiary development in January 2016.

The issues of entitlement to service connection for arteriosclerotic heart disease, a dental condition and diabetes mellitus are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran contends that he is entitled to service connection for arteriosclerotic heart disease, a dental condition and diabetes mellitus.  For the following reasons, the Board finds that remands are again warranted for all three claims. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1131.

Concerning the Veteran's arteriosclerotic heart disease, the Veteran's representative stated that there were pertinent records from St. John Episcopal Hospital in Queens missing from the Veteran's file.  Accordingly, pursuant to the duty to assist, when the Veteran "sufficiently identifies" other VA medical records that he desires to be obtained; VA must also seek those records before adjudicating the Veteran's claim.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)); 38 U.S.C.A. § 5103A(c)(2).

In regards to the Veteran's dental condition, the Veteran believes his time in the military contributed to the dental conditions from which he suffers.  The Veteran underwent a Compensation and Pension (C&P) examination in February 2016 in which the examiner stated the Veteran did not experience any dental problems while in service.  The Veteran's Service Treatment Records (STRs) however, demonstrate that the Veteran suffered from documented dental problems while in service, receiving emergency dental care numerous times through his service.  Accordingly, the Board cannot afford any probative weight to the examiner's conclusion and another examination must be obtained.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premises are not probative).

Lastly, concerning the Veteran's diabetes claim, in the Board's December 2015 remand, it directed the RO to ask the Veteran if he desired a hearing for that claim.  Although the RO asked the Veteran if he wanted to continue with his diabetes claim, no information was obtained as to whether or not the Veteran wanted a hearing for this claim.  Accordingly, the RO must inquire with the Veteran and his representative as to the Veteran's wishes regarding a hearing.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran and his representative that there is a diabetes claim on appeal and ask whether he desires a hearing on the issue.  If he desires a hearing, please schedule.

2.  The AOJ will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his claimed conditions, the records of which are not in the current file, particularly those from the St. John Episcopal Hospital in Queens.  The AOJ should then obtain those records and associate them with the claims folder.  The Veteran may also submit any evidence or further argument relative to the claim at issue.

3.  Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of the Veteran's dental condition.

The examiner should also determine whether it is as likely as not (50 percent probability or greater) that the Veteran's dental condition is related to the Veteran's time in service.

***The examiner is asked to particularly consider the Veteran's dental treatment & injuries (documented in his service treatment records, and marked in the Veteran's file) while in service.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals




